Richardson, C. J.,
delivered the opinion of the court.
It is a well settled general rule, that in a description of land in a deed of conveyance, what is most material and certain shall control that which is less material and uncertain. Thus a river, a known stream, a spring, or a marked tree, when declared to be a boundary in a deed, will control both course and distance. 9 Cranch 178; 7 Cowen 723, Jackson vs. Wedger; 1 do. 605, Jackson vs. Camp; 7 Wheaton 10, Newton vs. Prior; 6 do. 582, Preston vs. Bowman.
And if in the deed of the tenant in this case a reference had been made to Black brook, as a boundary between the two tracts, it is very clear that the brook must have prevailed against the point of compass stated in the deed.
But the terms, u running from thence up said brook,” do *404not necessarily imply that the line is to run on or by the brook. They may just as well mean that it is to run in a course corresponding with the general course or direction of the brook between the common land and the river, which is very nearly east and west. And if the intention had been to make the brook the boundary, it would naturally have been stated that the line was to run on or by the brook.
We are, therefore, of opinion that the brook is not designated in the deed as a boundary with sufficient certainty to control the point of compass, which is expressly stated to be due west.
The verdict is, therefore, set aside, and

A new trial granted.